DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Amendment filed on 10/06/21.
Claims 1-4 are currently pending and have been examined.
The Information Disclosure Statement (IDS) filed on 10/06/21 has been acknowledged.

Response to Amendment
Applicant’s amendment, filed on 10/06/21, has been entered. Claims 1-4 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/21 has been entered.

Priority


Claim Objections
Claims 1-4 are objected to because of the following informalities:
In claim 1, line 11 of page 2, add “a” before “repetitive demand”.
In claim 1, line 11 of page 2, change “of customers” to “from customers”.
In claim 1, line 12 of page 2, add “of” before “bases”.
In claim 1, line 14 of page 2, add “are” before “distinguished”.
In claim 1, line 19 of page 2, change “stocked” to “stock”.
In claim 1, line 20 of page 2, change “in the each base” to “in the each of the plurality of bases”.
In claim 1, line 21 of page 2, change “the each base” to “the each of the plurality of bases”.
In claim 1, line 3 of page 3, remove “of” before “the item”.
In claim 1, line 6 of page 3, add “base” after “the one”.
In claim 1, line 8 of page 3, add “,” after “the plurality of bases” and after “is delivered”.
In claim 1, line 11 of page 3, change “with the item” to “which the item”.
Claims 2-4 are closely parallel to the limitations of claim 1 and therefore have the same claim objections.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 recites the limitation “the repetitive demands in the predetermined period of the customers are selected on the system for each the area according to degrees of demands in the predetermined period in the area” (see lines 12-14 of page 2) which renders the claim indefinite because it is unclear what Applicant means. The term “degrees of demands" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of this examination, the examiner will interpret the limitation to read “the repetitive demand in the predetermined period from the customers is determined by the system based on a greater than average demand in the predetermined period in the area”.
	Claim 1 recites the limitation “the ordered item” (see line 4 of page 3) which lacks sufficient antecedent basis in the claim. For purposes of this examination, the examiner will interpret the limitation to read “the item”.
	Claim 1 recites the limitation “the item of the non-stock goods is delivered to the customer residence from the one bae of the plurality of bases via at least one base among the plurality of 
	Claim 1 recites the limitation “an item of stock goods” (see line 7 of page 3) which lacks sufficient antecedent basis in the claim. For purposes of this examination, the examiner will interpret the limitation to read “an item of the stock goods”.
	Claim 1 recites the limitation “an analysis environment comprising a processing unit which is configured to create a demand forecast model with a goods extraction logic by collecting data” (see lines 13-15 and line 19 of page 3). The metes and bounds of this claim are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how the demand forecast model is created. The examiner acknowledges Applicant’s specification, paragraph [0091] that states “a demand forecast model for estimating the number of in-stock stocked goods to be secured in each nearby base is created from the data”, however the specification does not provide any further structure, description, or algorithm of how that estimation is performed to create a demand forecast model. For purposes of this examination, the examiner will interpret the limitation to read “an analysis environment comprising a processing unit which is configured to predict a demand forecast with a goods extraction logic by collecting data”.
Claim 1 recites the limitation “the accumulated data” (see line 16 of page 3) which renders the claim indefinite because it is unclear if Applicant is referring to the collected data in line15 or 
	Claim 1 recite the limitation “the automatically extracted group of goods” (see line 19 of page 3) which renders the claim indefinite because it is unclear if Applicant is referring to the automatically selected stock candidate goods in line 17 or different goods. For purposes of this examination, the examiner will interpret the limitation to read “the automatically selected stock candidate goods” (i.e. the same as in line 17).

Regarding claim 2, all the limitations in system claim 2 are closely parallel to the limitations of system claim 1 analyzed above and rejected on the same bases.

Regarding claim 3, all the limitations in method claim 3 are closely parallel to the limitations of system claim 1 analyzed above and rejected on the same bases.

Regarding claim 4, all the limitations in method claim 4 are closely parallel to the limitations of system claim 1 analyzed above and rejected on the same bases.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A goods shipment management system, comprising
a management server that manages shipment of goods from a plurality of bases to a customer residence,
wherein a base terminal is installed in each of the plurality of bases, and 
the management server comprises
	a goods inventory management database that manages stocks of stock goods having a repetitive demand in a predetermined period from customers in an area of the each of the plurality of bases, the repetitive demand in the predetermined period from the customers is determined by the system based on a greater than average demand in the predetermined period in the area, and stocks of non-stock goods are distinguished from the stock goods, and
	a front end part for performing an electronic transaction process of the stock goods and/or the non-stock goods in response to an order process from a terminal of a customer in the customer residence, and
the management server manages a number of the stock goods for each item in the each of the plurality of bases, a delivery time between the plurality of bases, and a delivery time from the each of the plurality of bases to the customer residence, and updates and tracks, for goods shipped from each base, a current position of the goods being shipped, 
wherein
in a case when an order process of an item of the non-stock goods is placed from the terminal of the customer via the front end part, a command for shipping the item of the non-stock goods is transmitted to the base terminal in one base of the plurality of bases stocking the item of the non-stock goods, and the item of the non-stock goods is delivered to the customer residence from the one base of the plurality of bases,
when an additional order process for an item of the stock goods recorded in the goods inventory management database as the item stocked in the one base of the plurality of bases, via which the item is delivered, is placed from the terminal of the customer to the front end part before the item of the non-stock goods passes through the one base of the plurality of bases via which the item is delivered, a command for bundling the items is transmitted to the one base of the plurality of bases, and
the management server further comprises an analysis environment comprising a processing unit which is configured to predict a demand forecast with a goods extraction logic by collecting data including customer information, goods information, and sales information from respective databases, and by analyzing the collected data, 
wherein the analysis environment is configured to automatically select stock candidate goods to be stocked in the plurality of bases based on future customer demands predicted by the demand forecast and to store the automatically selected stock candidate goods, as stock candidate goods, in a stock candidate goods database.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations of emphasized above, are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the method is computerized, and transaction is electronic, nothing in the claim element precludes the step from practically being performed by humans.  For example, but for the computerized language, “electronic transaction”, “terminal of a customer”, “via the front end part”, and “automatically”, the “manages”, “manages”, “performing”, “manages”, “transmitted”, “transmitted”, “predict”, “analyzing”, “select”, and “store” steps in the context of this claim encompasses sales activities and behaviors.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
A goods shipment management system, comprising
a management server that manages shipment of goods from a plurality of bases to a customer residence,
wherein a base terminal is installed in each of the plurality of bases, and 
the management server comprises
	a goods inventory management database that manages stocks of stock goods having a repetitive demand in a predetermined period from customers in an area of the each of the plurality of bases, the repetitive demand in the predetermined period from the customers is determined by the system based on a greater than average demand in the predetermined period in the area, and stocks of non-stock goods are distinguished from the stock goods, and
	a front end part for performing an electronic transaction process of the stock goods and/or the non-stock goods in response to an order process from a terminal of a customer in the customer residence, and
the management server manages a number of the stock goods for each item in the each of the plurality of bases, a delivery time between the plurality of bases, and a delivery time from the each of the plurality of bases to the customer residence, and updates and tracks, for goods shipped from each base, a current position of the goods being shipped, 
wherein
in a case when an order process of an item of the non-stock goods is placed from the terminal of the customer via the front end part, a command for shipping the item of the non-stock goods is transmitted to the base terminal in one base of the plurality of bases stocking the item of the non-stock goods, and the item of the non-stock goods is delivered to the customer residence from the one base of the plurality of bases,
when an additional order process for an item of the stock goods recorded in the goods inventory management database as the item stocked in the one base of the plurality of bases, via which the item is delivered, is placed from the terminal of the customer to the front end part before the item of the non-stock goods passes through the one base of the plurality of bases via which the item is delivered, a command for bundling the items is transmitted to the one base of the plurality of bases, and
the management server further comprises an analysis environment comprising a processing unit which is configured to predict a demand forecast with a goods extraction logic by collecting data including customer information, goods information, and sales information from respective databases, and by analyzing the collected data, 
wherein the analysis environment is configured to automatically select stock candidate goods to be stocked in the plurality of bases based on future customer demands predicted by the demand forecast and to store the automatically selected stock candidate goods, as stock candidate goods, in a stock candidate goods database.

These limitations are not indicative of integration into a practical application because:

	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular 
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.  
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. transmitting a command) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. storing the automatically selected stock candidate goods in a stock candidate goods database) see Versata, OIP Techs

Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 2 is a system reciting similar functions as claim 1 and does not qualify as eligible subject matter for similar reasons.
Claim 3 is a method reciting similar functions as claim 1 and does not qualify as eligible subject matter for similar reasons.
Claim 4 is a method reciting similar functions as claim 1 and does not qualify as eligible subject matter for similar reasons.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman, U.S. 9141931 B2 (previously cited and hereafter referred to as “Ackerman”) in view of Franco, U.S. 8015081 B1 (previously cited and hereafter referred to as “Franco”).

Regarding claim 1, Ackerman discloses a goods shipment management system, comprising 
a management server [kiosk management system 102] that manages shipment of goods from a plurality of bases [kiosks] to a customer (Ackerman: [Col. 2, lines 40-50] – “providing items to consumers can use a network of kiosks to deliver an item to a consumer”; [Col. 9, lines 55-61] – “kiosk management system 102 may include a server computer 300”);
wherein a base terminal is installed in each of the plurality of bases (Ackerman: [Col. 14, lines 25-34] – “kiosk 600 may include a processor device 602”), and 
the management server comprises
            a goods inventory management database [select item engine 318] that manages stock of stock goods [pre-stocked items] having repetitive demand in a predetermined period from customers in an area of the each of the plurality of bases, the repetitive demand in the predetermined period from the customers is determined by the system based on a greater than average demand in the predetermined period in the area, and stocks of non-stock goods [requested items] are distinguished from the stock goods (Ackerman: [Col. 15, lines 43-52] – “pre-stocked items determined by the kiosk management system as high turn around items…requested items that are excluded from the items with which the kiosk 600 is pre-stocked”, Fig. 3), and
            a front end part for performing an electronic transaction process of the stock goods and/or the non-stock goods in response to an order process from a terminal of a customer in the customer residence (Ackerman: [Col. 6, lines 15-25] – “consumers 112 may browse items and make requests…using a desktop”; [Col. 9, lines 35-54] – “at 216, the transaction is complete when the kiosk management system 102 processes payment”), and
the management server manages a number of the stock goods for each item in the each of the plurality of bases (Ackerman: [Col. 11, lines 26-45] – “select item engine 318 to determine…quantity of the initial items”), and updates and tracks, for goods shipped from each base, a current position of the goods being shipped (Ackerman: [Col. 26, lines 60-65] – “status 2006 of order may be updated in real-time…status may indicate “In Transit before it is changed to ‘Ready for Pickup.’”),
wherein
            in a case when the order process of an item of the non-stock goods is placed from the terminal of the customer via the front end part, a command for shipping the item of the non-stock goods is transmitted to the base in one base of the plurality of bases stocking the item of the non-stock goods, and the item of the non-stock goods is delivered to the customer from the one base of the plurality of bases (Ackerman: [col. 22, lines 4-35] – “consumer may…request an item that is currently out of stock in nearby kiosks 110…kiosk management system 102 at 1408, may identify the designated kiosk’s corresponding distribution agent 108 that has been assigned by the kiosk management system 102 to monitor, maintain and deliver items to the designated kiosk 110”) (Examiner’s Note: While prior art has been applied, the above limitation recites a conditional limitation, since “in a case when the order process of an item of the non-stock goods is placed from the terminal of the customer via the front end part” is needed to satisfy the claim. 
            when an additional order process for an item of the stock goods recorded in the goods inventory management database as an item stocked in the one base of the plurality of bases, via which the item of stock goods is delivered, is placed from the terminal of the customer to the front end part before the item of the non-stock goods passes through the one base of the plurality of bases via which the item is delivered, a command for bundling the items is transmitted to the one base of the plurality of bases (Ackerman: [Col. 16, lines 26-33] – “kiosk management system 102 may cause an inventory entity 104 to send a consolidated shipment of items to the distribution agent 108. The distribution agent 108 may receive delivery of the pre-stocked items and/or requested items from the kiosk management system 102”) (Examiner’s Note: While prior art has been applied, the above limitation recites a conditional limitation, since “when an additional order process…is placed from the terminal of the customer to the front end part before the item of the non-stock good passes through the one baes of the plurality of bases” is needed to satisfy the claim. Therefore without that conditional limitation, the step of automatically placing an order would not be performed. See MPEP 2111.04.).
Ackerman does not disclose:
a management server that manages shipment of goods from a plurality of bases to a customer residence; 
the management server manages a delivery time between the plurality of bases, and a delivery time from the each of the plurality of bases to the customer residence;
the management server further comprises an analysis environment comprising a processing unit which is configured to predict a demand forecast with a goods extraction logic by collecting data including customer information, goods information, and sales information from respective databases, and by analyzing the collected data,
wherein the analysis environment is configured to automatically select stock candidate goods to be stocked in the plurality of bases based on future customer demands predicted by the demand forecast and store the automatically selected stock candidate goods, in a stock candidate goods database.
Franco, on the other hand, teaches a management server that manages shipment of goods from a plurality of bases to a customer residence in [Col. 36, lines 4-15] – orders from aggregation facilities are delivered to the residencies of local consumers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the management server as disclosed by Ackerman to perform management of shipment of goods from a plurality of bases to a customer residence as taught by Franco. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ackerman in order to  support reduce inventory levels and facilitate the transfer of items to consumers (Franco: [Col. 1, lines 11-19]).
Franco further teaches the management server manages a delivery time between the plurality of bases, and a delivery time from the each of the plurality of bases to the customer residence in [Col. 37, lines 54-56] – a date and time for transferring the aggregated items to the consumer is identified and the order aggregation facility receives shipments of items to be physically aggregated within one or two hours of the identified time for transfer). 

Franco additionally teaches the management server further comprises an analysis environment comprising a processing unit [consumption forecasting program 424] which is configured to predict a demand forecast with a goods extraction logic by collecting data including customer information [consumer data 513], goods information [cost saving data 411], and sales information [real consumption data 413] from respective databases, and by analyzing the collected data, wherein the analysis environment is configured to automatically select stock candidate goods [predictive purchase orders] to be stocked in the plurality of bases based on future customer demands predicted by the demand forecast and store the automatically selected stock candidate goods, in a stock candidate goods database [inventory management database system 701] in [Col. 16, ll. 60-67 to Col. 17 1-67 and Col. 19, ll. 30-47] – The predictive ordering consumption forecasting subsystem 103 implements a predictive ordering shopping model using historical information on predictive purchase orders and non-predictive purchase orders. The system 103 utilizes a predictive ordering data database system 410 that comprises cost saving data 411 including the item identification, real consumption data 413 including information from delivered purchase order reports, and consumer data 513 which includes identification of the consumer and personalized preferences. The predictive ordering consumption forecasting subsystem 103 implements a consumption forecasting program 424 to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, as disclosed by Ackerman, to include the management server further comprises an analysis environment comprising a processing unit which is configured to predict a demand forecast with a goods extraction logic by collecting data including customer information, goods information, and sales information from respective databases, and by analyzing the collected data, wherein the analysis environment is configured to automatically select stock candidate goods to be stocked in the plurality of bases based on future customer demands predicted by the demand forecast and store the automatically selected stock candidate goods, in a stock candidate goods database, as taught by Franco. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Howard in order to support just-in-time distribution of items to consumers and reduce overall supply-chain costs (Franco: [Col. 1, lines 11-19]). 

Regarding claim 3, all the limitations in method claim 3 are closely parallel to the limitations of system claim 1 analyzed above and rejected on the same bases.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman, in view of Franco, in further view of Wan et al., WO 2013148123 A1 (previously cited and hereafter referred to as “Wan”). 

Regarding claim 2, Ackerman discloses a goods shipment management system, comprising 
a management server [kiosk management system 102] that manages shipment of goods from a plurality of bases [kiosks] to a customer (Ackerman: [Col. 2, lines 40-50] – “providing items to consumers can use a network of kiosks to deliver an item to a consumer”; [Col. 9, lines 55-61] – “kiosk management system 102 may include a server computer 300”);
wherein a base terminal is installed in each of the plurality of bases (Ackerman: [Col. 14, lines 25-34] – “kiosk 600 may include a processor device 602”), and 
the management server comprises
            a goods inventory management database [select item engine 318] that manages stock of stock goods [pre-stocked items] having repetitive demand in a predetermined period from customers in an area of the each of the plurality of bases, the repetitive demand in the predetermined period from the customers is determined by the system based on a greater than average demand in the predetermined period in the area, and stocks of non-stock goods [requested items] are distinguished from the stock goods (Ackerman: [Col. 15, lines 43-52] – “pre-stocked items determined by the kiosk management system as high turn around items…requested items that are excluded from the items with which the kiosk 600 is pre-stocked”, Fig. 3), and
            a front end part for performing an electronic transaction process of the stock goods and/or the non-stock goods in response to an order process from a terminal of a customer in the customer residence (Ackerman: [Col. 6, lines 15-25] – “consumers 112 may browse items and
the management server manages a number of the stock goods for each item in the each of the plurality of bases (Ackerman: [Col. 11, lines 26-45] – “select item engine 318 to determine…quantity of the initial items”), and updates and tracks, for goods shipped from each base, a current position of the goods being shipped (Ackerman: [Col. 26, lines 60-65] – “status 2006 of order may be updated in real-time…status may indicate “In Transit before it is changed to ‘Ready for Pickup.’”),
wherein
            in a case when the order process of an item of the non-stock goods is placed from the terminal of the customer via the front end part, a command for shipping the item of the non-stock goods is transmitted to the base in one base of the plurality of bases stocking the item of the non-stock goods, and the item of the non-stock goods is delivered to the customer from the one base of the plurality of bases (Ackerman: [col. 22, lines 4-35] – “consumer may…request an item that is currently out of stock in nearby kiosks 110…kiosk management system 102 at 1408, may identify the designated kiosk’s corresponding distribution agent 108 that has been assigned by the kiosk management system 102 to monitor, maintain and deliver items to the designated kiosk 110”) (Examiner’s Note: While prior art has been applied, the above limitation recites a conditional limitation, since “in a case when the order process of an item of the non-stock goods is placed from the terminal of the customer via the front end part” is needed to satisfy the claim. Therefore without that conditional limitation, the step of automatically placing an order would not be performed. See MPEP 2111.04.),
when an additional order process for an item of the stock goods recorded in the goods inventory management database as an item stocked in the one base of the plurality of bases, via which the item of stock goods is delivered, is placed from the terminal of the customer to the front end part before the item of the non-stock goods passes through the one base of the plurality of bases via which the item is delivered, a command for bundling the items is transmitted to the one base of the plurality of bases (Ackerman: [Col. 16, lines 26-33] – “kiosk management system 102 may cause an inventory entity 104 to send a consolidated shipment of items to the distribution agent 108. The distribution agent 108 may receive delivery of the pre-stocked items and/or requested items from the kiosk management system 102”) (Examiner’s Note: While prior art has been applied, the above limitation recites a conditional limitation, since “when an additional order process…is placed from the terminal of the customer to the front end part before the item of the non-stock good passes through the one baes of the plurality of bases” is needed to satisfy the claim. Therefore without that conditional limitation, the step of automatically placing an order would not be performed. See MPEP 2111.04.).
Ackerman does not disclose:
a management server that manages shipment of goods from a plurality of bases to a customer residence; 
the management server manages a delivery time between the plurality of bases, and a delivery time from the each of the plurality of bases to the customer residence;
in a case when an order process of an item of the stock goods and/or the non-stock goods is placed from the terminal of the customer via the front end part, a command for shipping of the item of the goods is transmitted to the base terminal in the base stocking the ordered item of the goods, and as a result, the item of the stock good and/or non-stock goods is delivered to the customer but redelivery of the item of the stock goods and/or non-stock goods is to be performed due to the customer’s absence;
when an additional order process, for an item of other goods recorded in the goods inventory management database as an item stocked in the at least one base, is placed from the terminal of the customer to the front end part before the item of the stock goods and/or the non-stock goods is to be redelivered is shipped from the base again, a command for bundling the item of the other goods and the item of the stock goods and/or the non-stock goods is transmitted to the base terminal in the at least one base; and
the management server further comprises an analysis environment comprising a processing unit which is configured to predict a demand forecast with a goods extraction logic by collecting data including customer information, goods information, and sales information from respective databases, and by analyzing the collected data,
wherein the analysis environment is configured to automatically select stock candidate goods to be stocked in the plurality of bases based on future customer demands predicted by the demand forecast and store the automatically selected stock candidate goods, in a stock candidate goods database.
Franco, on the other hand, teaches a management server that manages shipment of goods from a plurality of bases to a customer residence in [Col. 36, lines 4-15] – orders from aggregation facilities are delivered to the residencies of local consumers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the management server as disclosed by Ackerman to perform management of shipment of goods from a plurality of bases to a customer residence as taught by 
Franco further teaches the management server manages a delivery time between the plurality of bases, and a delivery time from the each of the plurality of bases to the customer residence in [Col. 37, lines 54-56] – a date and time for transferring the aggregated items to the consumer is identified and the order aggregation facility receives shipments of items to be physically aggregated within one or two hours of the identified time for transfer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the management server as disclosed by Ackerman to perform management of a delivery time between the plurality of bases and the customer residence as taught by Franco. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ackerman in order to support just-in-time distribution of items to consumers and reduce overall supply-chain costs (Franco: [Col. 1, lines 11-19]).
Franco additionally teaches the management server further comprises an analysis environment comprising a processing unit [consumption forecasting program 424] which is configured to predict a demand forecast with a goods extraction logic by collecting data including customer information [consumer data 513], goods information [cost saving data 411], and sales information [real consumption data 413] from respective databases, and by analyzing the collected data, wherein the analysis environment is configured to automatically select stock candidate goods [predictive purchase orders] to be stocked in the plurality of bases based on future customer demands predicted by the demand forecast and store the automatically selected stock candidate goods, in a stock candidate goods database [inventory management database 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, as disclosed by Ackerman, to include the management server further comprises an analysis environment comprising a processing unit which is configured to predict a demand forecast with a goods extraction logic by collecting data including customer information, goods information, and sales information from respective databases, and by analyzing the collected data, wherein the analysis environment is configured to automatically select stock candidate goods to be stocked in the plurality of bases based on future customer demands predicted by the demand forecast and store the automatically selected stock candidate goods, in a stock candidate goods database, as taught by Franco. One of ordinary skill in the art before the effective filing date of the claimed invention would have been 
Wan teaches in a case when an order process of an item of the stock goods and/or the non-stock goods is placed from the terminal of the customer via the front end part, a command for shipping of the item of the goods is transmitted to the base terminal in the base stocking the ordered item of the goods, and as a result, the item of the stock good and/or non-stock goods is delivered to the customer but redelivery of the item of the stock goods and/or non-stock goods is to be performed due to the customer’s absence in [Page 6, lines 11-20] – if the carrier cannot deliver an item then re-delivery will be attempted the next day). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the management server, as disclosed by Ackerman, to include in a case when an order process of an item of the stock goods and/or the non-stock goods is placed from the terminal of the customer via the front end part, a command for shipping of the item of the goods is transmitted to the base terminal in the base stocking the ordered item of the goods, and as a result, the item of the stock good and/or non-stock goods is delivered to the customer but redelivery of the item of the stock goods and/or non-stock goods is to be performed due to the customer’s absence, as taught by Wan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Ackerman in view of Franco in order to provide a better customer experience (Wan: [Page 4, lines 20-24]).
Wan teaches when an additional order process, for an item of other goods recorded in the goods inventory management database as an item stocked in the at least one base, is placed from the terminal of the customer to the front end part before the item of the stock goods and/or the be redelivered is shipped from the base again, a command for bundling the item of the other goods and the item of the stock goods and/or the non-stock goods is transmitted to the base terminal in the at least one base in [Page 43, lines 1-15] – consolidation of remaining items in a delivery container with an existing delivery container is determined in order to consolidate other partial orders. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the management server, as disclosed by Ackerman, to include when an additional order process, for an item of other goods recorded in the goods inventory management database as an item stocked in the at least one base, is placed from the terminal of the customer to the front end part before the item of the stock goods and/or the non-stock goods is to be redelivered is shipped from the base again, a command for bundling the item of the other goods and the item of the stock goods and/or the non-stock goods is transmitted to the base terminal in the at least one base, as taught by Wan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Ackerman in view of Franco in order to in order to save space and reduce shipping costs (Wan: [Page 4, lines 20-24]).

Regarding claim 4, all the limitations in method claim 4 are closely parallel to the limitations of system claim 2 analyzed above and rejected on the same bases.
	
Response to Arguments
Applicant's arguments filed 10/06/21 have been fully considered.

35 U.S.C. § 112(b)
Applicant asserts the claims have been “amended to obviate the rejection”; however the examiner disagrees. Newly amended claims 1-4 still raise issues under 35 U.S.C. 112(b), as shown above, and therefore, do not overcome the rejection under 35 U.S.C. 112(b). Therefore the examiner maintains the rejection.

35 U.S.C. § 101
	Applicant argues “the amended element a) to h) properly recite computer-based process. It is believed that these elements are not directed to the judicial exception”; however the Examiner disagrees. As shown above, the examiner has identified in Step 2A of Prong Two, the additional elements to be a goods shipment management system, management server, customer terminal, analysis environment, slider interface, knob, processing unit, databases, performing steps automatically, and a stock candidate goods database. Performing the claimed limitations by applying the additional elements to the claims is merely using a computer as a tool to perform the abstract idea and further defining the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks. Furthermore, the examiner acknowledges paragraphs [0075-0082 and 0078] of Applicant’s specification. However, Applicant’s specification fails to include a discussion that explains the details of an unconventional technical solution, such as the alleged improvements of enhancing efficiency of the shipping management system by utilizing the analysis environment to automatically select stock candidate goods expressed in the claim, or identifies technical improvements realized by the claim over the prior art. The specification provides no structure, description, or algorithm as to how the analysis environment creates a 

35 U.S.C. § 103
	Applicant further argues the cited prior art fails to teach “the analysis environment that automatically select[s] stock candidate goods using the future customer demands, the demand forecast model and the accumulated data etc.”; however the Examiner disagrees. The examiner relied upon Franco to cure the deficiencies of Howard. Franco teaches a supply chain management system to facilitate just-in-time distribution of items purchased by consumers. Consumers can have their orders delivered to their residence from an order aggregation facility. Franco teaches a predictive ordering consumption forecasting subsystem that implements a predictive ordering shopping model. The subsystem uses historical information to distinguish predictive purchase orders and non-predictive purchase orders (Col. 16, ll. 60-67 to Col. 17, ll. 1-67). The subsystem includes a predictive ordering data database system that comprises of subsets of data such as the cost saving data which identifies items. It also includes real consumption data that determines information from delivered purchase order reports and consumer data which includes the identification of the consumer and their personalized preferences (Col. 19, ll. 30-47). Franco further teaches the predictive ordering consumption forecasting subsystem utilizes a consumption forecasting program to generate consumption forecasts and see how items are consumed by the consumers. Additionally, Franco teaches an inventory management database system that stores merchant inventory data in real-time to track how transactions affect the inventory. Item data for each item is stored. The item data consists of inventory quantity, an 

	Applicant argues the cited prior art fails to teach “when an additional order of the stock goods is placed before the non-stock goods passes through the one base, a command for bundling these items is transmitted to the one base so that these items are delivered together” and “the command for bundling the items to be re-delivered owing to a customer’s absence in the first delivery”; however the Examiner disagrees. The Examiner relied upon Wan to cure the deficiencies of Ackerman in view of Franco. Wan teaches an order fulfillment facility to provide delivery of items to a user. First, a carrier attempts to delivery an item to an individual. If the delivery is not successful, a pickup location may be used as temporary storage for items that are to be delivered directly to an individual. Then, the next day, re-delivery will be attempted (Page 6, ll. 11-20). Wan teaches that items may be held in a storage compartment. If it is determined that remaining items in a delivery container should be consolidated with an existing delivery container that includes other partial orders, then consolidation may occur (Page 43, ll. 1-25). Franco further teaches that an item may be placed in a storage compartment available to the customer, even if it is a partial order, if the remaining items of the partial order are expected to arrive in the near future (Page 44, ll. 15-25). Therefore the Examiner maintains the rejection. 

In response to Applicant’s assertion that claim 3 is allowable due to reciting parallel limitations as claim 1, the Examiner directs Applicant’s attention to the remarks pertaining to claim 1 above.

In response to Applicant’s assertion that claim 4 is allowable due to reciting parallel limitations as claim 2, the Examiner directs Applicant’s attention to the remarks pertaining to claim 2 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571) 272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELISA H YANG/Examiner, Art Unit 3625          

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625